Name: Commission Regulation (EC) No 2195/2001 of 12 November 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  tariff policy
 Date Published: nan

 Avis juridique important|32001R2195Commission Regulation (EC) No 2195/2001 of 12 November 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China Official Journal L 295 , 13/11/2001 P. 0008 - 0010Commission Regulation (EC) No 2195/2001of 12 November 2001authorising transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 1809/2001(2), and in particular Article 7 thereof,Whereas:(1) Article 5 of the Agreement between the European Community and the People's Republic of China on trade in textile products, initialled on 9 December 1988 and approved by Council Decision 90/647/EEC(3), as last amended and extended by an Agreement in the form of an Exchange of Letters, initialled on 19 May 2000 and approved by Decision 2000/787/EC(4), and Article 8 of the Agreement between the European Community and the People's Republic of China on trade in textile products not covered by the MFA bilateral agreement, initialled on 19 January 1995 and approved by Decision 95/155/EC(5), as last amended by an Agreement in the form of an Exchange of Letters, initialled on 19 May 2000 and approved by Decision 2000/787/EC, provides that transfer may be made between quota years.(2) The People's Republic of China submitted a request for transfers between quota years on 18 July 2001 for additional flexibilities, and most specifically for a carry-over of quantities from the quantitative limits of year 2000 into year 2001.(3) The transfers requested by the People's Republic of China fall within the limits of the flexibility provisions referred to in Article 5 of the agreement between the Community and the People's Republic of China on trade in textiles products, initialled on 9 December 1988 and as set out in Annex VIII to Regulation (EEC) No 3030/93.(4) It is, therefore, appropriate to grant the request to the extent that quantities are available.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the People's Republic of China fixed by the Agreement between the EC and the People's Republic of China are authorised for the quota year 2001 in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 November 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 252, 20.9.2001, p. 1.(3) OJ L 352, 15.12.1990, p. 1.(4) OJ L 314, 14.12.2000, p. 13.(5) OJ L 104, 6.5.1995, p. 1.ANNEX>TABLE>>TABLE>